Title: [Diary entry: 18 September 1788]
From: Washington, George
To: 

Thursday 18th. Thermometer at 66 in the Morning—76 at Noon and 76 at Night. Wind at No. Wt. in the morning and Southerly afterwards—perfectly clear. Rid to the Ferry, Frenchs & Dogue run Plantations. At the first—began with the Plows belonging to it and those of Frenchs to break up field No. 3 for Corn next year, but the ground had got so hard as to oblige them to go twice in the same furrow. The hands of this place (except the Ferry men) still at D. Run about the Flax. At Frenchs—the Plows were employed as above—the hands at Dogue run. At Dogue Run—Four of the Plows belonging to the place and

the 3 from Muddy hole began to break up No. 7 for Corn, next year. All the other people together with those from French’s and the Ferry were getting the Seed from, & spreading of the Flax. The People from Muddy hole except one who was cutting and attending the Tobacco, were about the Fodder at the Mansion House.